[image002.jpg]


 

November 13, 2002

Douglas A. Livingston, Ph.D.
P.O. Box 9125
17648 Calle Mayor
Rancho Santa Fe, CA 92067

Dear Doug,

On behalf of Discovery Partners International (DPI), I am pleased to offer you
the position of SVP and General Manager, Discovery Chemistry. We have mutually
agreed that you will begin employment with us on Monday, December 2, 2002. Your
annual base salary will be $260,000, and you will be eligible for a year-end
incentive cash bonus with a target payout of 25% of base salary based on
accomplishment of established performance objectives and company performance. In
addition, Company management will recommend to the Board of Directors that you
be granted options on 150,000 shares of DPI stock to be decided upon and granted
in early 2003. The stock will be subject to a standard four-year vesting period.

You will report directly to Taylor Crouch, Chief Operating Officer and have
overall responsibility for DPI Chemistry operations which includes San Francisco
and Tucson. You will be based in San Diego and it is anticipated that frequent
travel will be required to manage the San Francisco and Tucson sites.

Health benefits will be provided during your employment in accordance with DPI’s
health plan. You will also be entitled to other DPI fringe benefits, which
includes accruing 4 weeks paid time-off per year and participation in our 401(k)
plan. Details of our benefit plans will be provided to you through Human
Resources.

Employment in the Company is conditional on your signing of a standard employee
inventions agreement and providing proof of employment eligibility. The Company
reserves the right to terminate your employment at any time and for any reason.
Similarly, the employee has the right to cease Company employment at any time.
Should the company terminate you other than for cause, you will be entitled to 6
months of severance upon execution of a release agreement. Any legal
disagreements with the Company will be settled by arbitration.

The “at-will” nature of your employment described in this letter shall
constitute the entire agreement between you and DPI concerning the nature of
your employment. Any modification


 


--------------------------------------------------------------------------------

Douglas A. Livingston, Ph.D.– offer letter
November 13, 2002

or alteration of the “at-will” term of your employment can be made only in
writing and signed by you and the current President and CEO of DPI.

If you accept this offer, please return to Janell Jackson, DPI’s Director of
Human Resources, a signed copy of this letter or notification by email by
Monday, November 18, 2002. This offer, if not accepted, will expire on that
date.

Doug, we’re looking forward to you joining the DPI team. I am personally very
pleased that you are considering joining our company, and am looking forward to
working with you.

Sincerely,

Janell Jackson
Human Resources Director

 

Agreed by:

 

 

 

 

 

 

 


                                                                    

 

 


                                     

Douglas A. Livingston

 

 

Date


 


 